Citation Nr: 1234013	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-47 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and affective disorder (herein referred to simply as "an acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1982 to September 1986, with multiple subsequent active duty for training periods, including May 31, 1994, through July 14, 1994 (as reflected on a July 1995 Point Credit Summary report).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (though jurisdiction lays with the 
St. Petersburg, Florida, RO.

In April 2011, the Board remanded the present issue for further development, including a VA medical examination complete with medical opinion to evaluate the Veteran's acquired psychiatric disorder.  The Veteran failed to report for said examination, scheduled in June 2011.  When contacted in June 2011 and asked if she was willing to report for an examination, the Veteran stated "she was not willing to go through what they had asked her in a letter, in order for monetary gain." 

As discussed in the Board's April 2011 ruling, the Veteran has been diagnosed with a myriad of psychiatric disorders, including major depression (August 1994); dependent personality and somatization disorder (March 1996); affective disorder (July 1998 Social Security Administration decision); and psychotic and cognitive disorder (August 2008).  Pursuant to Clemons, the Board utilizes a general and broad characterization of the claim, as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  





FINDING OF FACT

There is no competent and credible evidence linking the Veteran's acquired psychiatric disorder to her active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2008 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  Nothing more was required.  It follows that the April 2011 letter readdressing all of the notice elements mentioned above went above and beyond what was necessary.

Additionally, the Veteran was notified in an August 2011 Supplemental Statement of the Case that failure to report for an examination scheduled in conjunction with an original compensation claim would result in the claim being rated on the evidence of record.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records are in the claims file.  The Veteran submitted private treatment records and personal statements in support of her appeal.  Social Security Administration records have also been obtained.

As mentioned above, in June 2011, a VA examination and opinion was scheduled to address the nature and etiology of the Veteran's acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4).  The Veteran failed to appear for this examination without showing good cause as to why she did so.  When contacted in June 2011, she conveyed that she was unwilling to report for a VA examination.  

The duty to assist the claimant is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is required to report for scheduled medical examinations.  38 C.F.R. § 3.326(a) (2011) ("Individuals for whom an examination has been scheduled are required to report for the examination.").  If a claimant fails to report for a scheduled examination, VA regulations provide that the claim will be decided based upon the available evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); 38 C.F.R. § 3.655 (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski, 19 Vet. App. at 178.  In Kowalski, the Court stated its case law on a claimant's cooperation is clear: "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood, supra).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  

II.  Legal Criteria
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, which she claims began while on active duty for training in July 1994.
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  The term "active duty for training" means, in the case of members of the National Guard or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32 [32 USCS § 316, 502, 503, 504, or 505], or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 
When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or inactive duty for training, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Accordingly, presumptive service connection for psychoses pursuant to 38 C.F.R. § 3.309 is inapplicable to the instant claim.



III.  Factual Background & Analysis

As the evidence of record establishes that the Veteran has a current psychiatric disability, the determinative issue in this case is whether her acquired psychiatric disorder is etiologically related to military service.

By way of a brief factual background, service personnel records reflect that the Veteran earned 45 active duty credits from May 31, 1994, through July 14, 1994.  Service treatment records from this time, and in general, are silent for any psychiatric complaints.  VA treatment notes from August 1994 reflect that the Veteran was diagnosed with major depression.  The Veteran then stated that her depression began about a month prior while she was on active duty, citing problems with a rude and abusive co-worker.

During a July 1996 private psychiatric evaluation, the Veteran reported being depressed since 1993, which she attributed to her health, specifically chronic fatigue syndrome and subjective memory loss.  The examiner conducted memory tests which showed overall memory skills at the 25th percentile for her peer group and intact verbal short-term memory skills.  The examiner opined that the Veteran's depression was secondary to her reported chronic fatigue syndrome.  

VA treatment records spanning from August 1994 to June 2011 reflect ongoing psychiatric treatment but do not contain an etiological opinion regarding the Veteran's acquired psychiatric disorder.

In April 2011, the Board remanded the case for additional development.  The Board found that the evidence of record was inadequate to decide the Veteran's claim and therefore, a VA examination of the Veteran was ordered to ascertain if the Veteran's acquired psychiatric disorder was etiologically related to her military service.  

As previously stated, the Veteran failed to report for the June 2011 VA examination, and when contacted, implied she was unwilling to report for a VA examination.  Under the applicable criteria, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a) & (b) (2011).  As good cause was not shown for missing the June 2011 VA examination, the Board must rate the Veteran's claim for service connection on the evidence of record.  38 C.F.R. § 3.655(a), (b).  

Here, there is no evidence of record linking the Veteran's acquired psychiatric disorder and military service, aside from her own assertions.  In this regard, lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 292 (1992).  The determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health profession, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding the etiology of her acquired psychiatric disorder are found to lack competency. 

As a result, the evidence of record does not establish that the Veteran's acquired psychiatric disorder is etiologically related to her military service.  With no competent and credible evidence of a nexus between the claimed disability and service, the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.

Here, the Board again notes that a VA examination was absolutely necessary in this case in order to determine if there was a relationship between the Veteran's acquired psychiatric disorder and military service.  Unfortunately, the Veteran, when asked by the RO to report for an examination did not express any willingness to cooperate in the conduct of this examination.  Therefore, it is concluded that the RO has made every effort to obtain the requested information; their inability to obtain this information was solely due to the refusal of the Veteran to cooperate.  
Accordingly, as good cause has not been shown for failure to report for the examination scheduled in conjunction with the claim for an acquired psychiatric disorder, and the evidence of record does not show a positive nexus between the Veteran's acquired psychiatric disorder and military service, service connection for an acquired psychiatric disorder is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and affective disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


